Case: 4:18-cr-00876-JAR-NCC Doc. #: 112 Filed: 11/18/19 Page: 1 of 4 PageID #: 366



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DISTRICT

 UNITED STATES OF AMERICA,                     )
                                               )
                        Plaintiff,             )
                                               )
 v.                                            ) No. 4:18CR0876 JAR (NCC)
                                               )
 ASHU JOSHI,                                   )
                                               )
                        Defendant.             )

      GOVERNMENT'S RESPONSE TO DEFENDANT=S MOTION FOR RETURN OF
                              PROPERTY


        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

 United States Attorney for the Eastern District of Missouri, and Colleen Lang, Assistant United

 States Attorney for said district, and files its Response to Defendant=s Motion for Return of

 Property.

                I. INTRODUCTION AND BACKGROUND INFORMATION.

        The defendant has filed a motion to return several pieces of property that were seized by

 the government. The government believes this motion is pre-mature because many of these

 items are computer devices or trial exhibits. The defendant is not permitted to possess computer

 devices that are not otherwise approved by Magistrate Judge Noce and the Pre-Trial office. See

 Doc. # 46 – “no internet or computer access” and Doc. #60 “internet access for work purposes

 only.” Further, the materials needed for trial cannot be returned until after trial. The government

 wants to have the actual items in court for the jury to inspect and compare to the criminal child

 pornography photographs, not just pictures of these items. The actual items are the best evidence.

 The government will respond to the defendant’s list of property as follows:

                                                  1
Case: 4:18-cr-00876-JAR-NCC Doc. #: 112 Filed: 11/18/19 Page: 2 of 4 PageID #: 367



       1. Watch- Rolex Daytona – needed for trial exhibit, matches watch in picture of child

          pornography.

       2. 3 rings – needed for trial as exhibit.

       3. Silver necklaces – needed for trial as exhibit.

       4. AS Canon Digital Camcorder - prohibited by Court Order, see Doc. #46 and #60.

       5. Sony videocassette – this can probably be returned. The government needs to make

          sure it was reviewed.

       6. Dell Desktop Computer Tower – prohibited by Court Order, see Doc. #46 and #60.

       7. HP Desktop Computer Tower - prohibited by Court Order, see Doc. #46 and #60.

       8. (2) Discs and another set of 4 discs – prohibited by Court Order, see Doc. #46 and

          #60.

       9. Hyzaar Thumb Drive - prohibited by Court Order, see Doc. #46 and #60.

       10. Seagate 1TB External Hard Drive – prohibited by Court Order, see Doc. #46 and #60.

       11. Apple Iphone 6 - prohibited by Court Order, see Doc. #46 and #60.

       12. Apple Macbook Pro – prohibited by Court Order, see Doc. #46 and #60.

       13. Acer Aspire Laptop - prohibited by Court Order, see Doc. #46 and #60.

       14. HTC Cell phone - prohibited by Court Order, see Doc. #46 and #60.

       15. HTC Cell phone - prohibited by Court Order, see Doc. #46 and #60.

       16. Samsung Galaxy Cell phone - prohibited by Court Order, see Doc. #46 and #60.

       17. Canon Digital Camera - prohibited by Court Order, see Doc. #46 and #60.

       18. IPhone A - prohibited by Court Order, see Doc. #46 and #60.

       19. IPhone A - prohibited by Court Order, see Doc. #46 and #60.

       20. Cruzer Thumb Drive - prohibited by Court Order, see Doc. #46 and #60.

                                                   2
Case: 4:18-cr-00876-JAR-NCC Doc. #: 112 Filed: 11/18/19 Page: 3 of 4 PageID #: 368



        21. IPhone X - prohibited by Court Order, see Doc. #46 and #60.



        The defendant can file an appropriate Federal Rule Crim. Pro. 41(g) motion at the

 conclusion of the case and the property that can be returned, will be returned.



                                      IV.     CONCLUSION

        Based on the foregoing reasons, the Government respectfully requests that the Court deny

 the Defendant=s Motions to Return Property.

                                               Respectfully submitted,


                                               JEFFREY B. JENSEN
                                               United States Attorney


                                               s/ Colleen C. Lang
                                               COLLEEN C. LANG, #56872MO
                                               Assistant United States Attorney
                                               111 South 10th Street, Room 20.333
                                               St. Louis, MO 63102
                                               (314) 539-2200




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 18, 2019, the foregoing was filed electronically with
 the Clerk of the Court to be served by operation of the Court=s electronic filing system upon all
 counsel of record.


                                               s/ Colleen C. Lang
                                               COLLEEN C. LANG, #56872MO
                                               Assistant United States Attorney
                                               111 South 10th Street, Room 20.333

                                                  3
Case: 4:18-cr-00876-JAR-NCC Doc. #: 112 Filed: 11/18/19 Page: 4 of 4 PageID #: 369



                                     St. Louis, MO 63102




                                        4
